NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                   LAURA PATRICIA RODRIGUEZ, et al.,
                          Plaintiffs/Appellants,

                                         v.

                     JUSTIN ALEXANDER LYTLE, et al.,
                            Defendants/Appellees.

                              No. 1 CA-CV 20-0048
                                FILED 2-16-2021


            Appeal from the Superior Court in Maricopa County
                           No. CV2019-010440
                 The Honorable Teresa A. Sanders, Judge

                       REVERSED AND REMANDED


                                    COUNSEL

Mick Levin, PLC, Phoenix
By Mick Levin
Co-Counsel for Plaintiffs/Appellants

Blake Law Firm, PC, Phoenix
By William W. Black
Co-Counsel for Plaintiffs/Appellants

Tyson & Mendes, LLP, Scottsdale
By Lynn M. Allen, Kimberly J. Sayre
Counsel for Defendants/Appellees
                    RODRIGUEZ, et al. v. LYTLE, et al.
                         Decision of the Court



                      MEMORANDUM DECISION

Judge David D. Weinzweig delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge D. Steven Williams joined.


W E I N Z W E I G, Judge:

¶1           Iran Gamez De La Garza, as personal representative for the
Estates of Iran Gamez and Roger Gamez (collectively, the “Estates”),
appeals the superior court’s dismissal of their survival actions under
Arizona Rule of Civil Procedure 12(c). We reverse and remand for
additional proceedings consistent with this decision.

             FACTS AND PROCEDURAL BACKGROUND1

¶2           In November 2017, Justin Lytle was driving his parent’s car
above the posted speed limit when he “became distracted” and struck two
brothers crossing Tatum Boulevard in Phoenix. Fifteen-year-old Roger
Gamez died at the scene from his injuries. Seventeen-year-old Iran Gamez
was rushed to the hospital where he died a short time later.

¶3              This lawsuit followed against Justin and his parents
(collectively, the “Lytles”) for (1) wrongful death under A.R.S. § 12-612, and
(2) economic loss on behalf of the Estates under A.R.S. § 14-3110, Arizona’s
survival statute.2 The complaint identified different named plaintiffs for
each claim:

    •   Roger and Iran’s Mother—Laura Patricia Rodriguez Vazquez
        (“Mother”)—asserted the wrongful death claims “on behalf of the
        statutory beneficiaries,” seeking damages for the “lost . . . love,
        affection, companionship, care, protection, and guidance Iran and
        Roger provided to them,” the “pain, grief, sorrow, anguish, stress,



1      A complaint’s well-pleaded factual allegations are taken as true
under Rule 12(c). Save Our Valley Ass’n v. Ariz. Corp. Comm’n, 216 Ariz. 216,
218-19, ¶ 6 (App. 2007).

2      Although the complaint was captioned “Wrongful Death,” it stated
that the Estates “bring their claims pursuant to A.R.S. 14-3110.”


                                      2
                    RODRIGUEZ, et al. v. LYTLE, et al.
                         Decision of the Court

       shock, and mental suffering” caused by their loss, and “funeral,
       burial, and memorial expenses.”

   •   Roger and Iran’s Father—Iran Gamez De La Garza (“Father”)—
       asserted the asserted the survival statute claims on behalf of the
       Estates, seeking damages for their “economic loss[es], . . . which in
       present dollars is $306,755 for Iran, and $343,681 for Roger.”

¶4              The Lytles moved to dismiss the Estates’ survival claims
under Rule 12(c) because “a decedent’s estate may bring an action to
recover damages only if the decedent is survived by neither parents, spouse
nor children,” and “since all of these damages occurred after the death, they
are not recoverable under the survival statute.” After oral argument, the
superior court granted the motion, reasoning that (1) because the
decedents’ parents could recover damages for economic loss in their
wrongful death action, they could not recover “these damages twice by
filing [two] actions pursuant to different statutes,” and (2) the Estates could
not recover the decedents’ economic damages that “occurred after the[ir]
death[s] . . . under the survival statute.” The Estates timely appealed. We
have jurisdiction. See A.R.S. §§ 12-120.21(A) and -2101(A)(1).

                               DISCUSSION

¶5             A Rule 12(c) motion “tests the sufficiency of the complaint,
and judgment should be entered for the defendant if the complaint fails to
state a claim for relief.” Giles v. Hill Lewis Marce, 195 Ariz. 358, 359, ¶ 2
(App. 1999). Our review is de novo. See Indus. Comm’n v. Old Republic Ins.
Co., 223 Ariz. 75, 77, ¶ 6 (App. 2009) (dismissal under Rule 12(c) is reviewed
de novo); Swift Transp. Co. v. Ariz. Dep’t of Revenue, 249 Ariz. 382, 385, ¶¶
13, 17 (App. 2020) (issues of statutory interpretation are reviewed de novo).

¶6          At issue here are the Estates’ claims for economic damages
under Arizona’s survival statute, which provides:

       Every cause of action, except a cause of action for damages for
       breach of promise to marry, seduction, libel, slander, separate
       maintenance, alimony, loss of consortium or invasion of the
       right of privacy, shall survive the death of the person entitled
       thereto or liable therefor, and may be asserted by or against
       the personal representative of such person, provided that
       upon the death of the person injured, damages for pain and
       suffering of such injured person shall not be allowed.

A.R.S. § 14-3110.


                                      3
                    RODRIGUEZ, et al. v. LYTLE, et al.
                         Decision of the Court

¶7             First, the Estates argue the superior court erroneously
concluded that “the minor decedents[‘] parents . . . cannot recover . . . these
damages twice by filing [two] actions pursuant to different statutes,”
namely, the survival and wrongful death statutes. They contend that a
wrongful death beneficiary’s damages are “separate and distinct” from an
estate’s survival action damages. We agree. The survival statute, A.R.S. §
14-3110, empowers a “decedent’s personal representative to pursue the
decedent’s personal injury claim against a tortfeasor,” excluding damages
for “pain and suffering” and “hedonistic damages.” Quintero v. Rodgers,
221 Ariz. 536, 539 (App. 2009). The wrongful death statute, A.R.S. § 12-612,
is “an original and distinct claim for damages sustained by the statutory
beneficiaries and is not derivative or a continuation of a claim existing in
the decedent.” See Barragan v. Superior Court, 12 Ariz. App. 402, 404 (1970)
(a wrongful death action “is for the wrong to the beneficiaries, confined to
their loss because of the death”). As this court held in Barragan:

       [A] claim under the survival statute and a claim under the
       wrongful death statute are separate and distinct
       notwithstanding they originate from the same wrongful act.
       The former permits recovery for the wrong to the injured
       person and is confined to his personal loss while the latter is
       for the wrong to the beneficiaries, confined to their loss
       because of the death. The latter begins where the former ends
       and recovery on both is not a double recovery for a single
       wrong but rather separate recoveries for different wrongs.

Id.

¶8            The Estates next argue the superior court erroneously held
that economic loss damages were not recoverable under the survival statute
“since all of these damages occurred after the death[s].” We disagree.
Although the survival statute’s plain language preserves “[e]very cause of
action,” and does not exclude claims for economic loss, Arizona courts have
interpreted the statute, since 1970, to limit the scope of economic damages
to those “sustained . . . from the time of accident until his death.” Barragan,
12 Ariz. App. at 404; accord Martin v. Staheli, 248 Ariz. 87, 92, ¶ 15 (App.
2019).

¶9             Nevertheless, we must reverse and remand the superior
court’s Rule 12(c) dismissal because the complaint (1) does not assert that
the Estates’ survival actions only seek economic loss damages suffered after
Roger and Iran died, and (2) does not allege that either Roger or Iran died




                                      4
                   RODRIGUEZ, et al. v. LYTLE, et al.
                        Decision of the Court

instantly.3 In sum, because the Estates may pursue economic loss damages
sustained “from the time of accident until [Iran’s and Roger’s] death,” see
Barragan, 12 Ariz. App. at 404, we remand for the superior court to consider
whether such damages were incurred.

                             CONCLUSION

¶10           We reverse the superior court’s dismissal of the Estates’
survival actions and remand for additional proceedings consistent with this
decision.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




3      According to the complaint, Roger died at the accident scene and
Iran died at the hospital.


                                       5